          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                   WESTERN DIVISION

DARLA HITT                                               PLAINTIFF

v.                      No. 4:18-cv-135-DPM

RUSSELLVILLE HOLDINGS, LLC                             DEFENDANT

                            JUDGMENT
     The case is dismissed with prejudice.



                                     D.P. Marshall Jr.
                                     United States District Judge
